 

 

     

 

 

 

 

 

 

Case 1:19-cv-09133-GBD-GWG Document 50_Wiled.O3/321/21 Paget of 1
USDC SDNY
ELECTROS ICALLY FILED:
UNITED STATES DISTRICT COURT DOT &
SOUTHERN DISTRICT OF NEW YORK Sn ee ne
ee x. 1 DATE FILEG:-MAR 0 I 262 .
ROGELIO SOTOY SICAJAU, individually and on :
behalf of others similarly situated, :
Plaintiff, ORDER
-against- :
19 Civ. 9133 (GBD) (GWG)
GODZILLA JAPANESE REST., INC., d/b/a :
Monster Sushi, MONSTER SUSHI REST. INC., :
d/b/a Monster Sushi, CARL WALTZER, LINDA — :
WALTZER, and ON LE, :
Defendants. :
we ee ee ee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

Plaintiff and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF No. 49) This Court, having reviewed the
terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:

1. The settlement payment to Plaintiff in the amount of $19,472.22 is approved;

2. The payment of attorneys’ fees and expenses to Plaintiff's attorneys in the amount of

$10,527.78 is approved.

Dated: New York, New York
March 31, 2021
SO ORDERED.

Wage ZB Vv anv

GEDRGE B. DANIELS
United States District Judge

 

 
